Dear Mayor Bacquet:
Reference is made to your recent request for clarification of Attorney General's Opinion No. 02-0069, issued to you on April 8, 2002. Therein, we advise you of our opinion that the City of Ville Platte could not donate public funds or the use of public personnel or property to private organizations or entities, even though the events sponsored by those organizations may bring notoriety to the City of Ville Platte. La. Const. Art. VII, Sec. 14. City of Port Allen v. Louisiana Municipal RiskAgency, 439 So.2d 399 (La. 1983); James v. Rapides Parish Police Jury,113 So.2d 88 (La.App. 2nd Cir. 1959). Opinions of the Attorney General Nos. 97-441; 96-109; 82-1032; 77-1157; and 1946-48, p. 508.
Your recent correspondence requests that we clarify Opinion No. 02-0069 by addressing the following question:
  "Is it legally permissible for the City in light of Article 7, Section 14 of the Constitution of the State of Louisiana, or any other applicable laws or constitutional provisions to be the sole sponsor (not another entity) of the events and thereby use city owned property and employees? Further, as sole sponsor can the City expend public funds in the furtherance of the event?"
Please be advised that it is the opinion of this office that neither La. Const. Art. VII, Sec. 14, nor any other state law, prohibits the City of Ville Platte from funding and sponsoring legitimate City events and functions that reasonably and properly promote the City and/or the general welfare of its citizenry, as long as the City's officials have properly determined that the benefit a particular event provides to the City is proportionate to, and a reasonable and fair return upon, the public funds expended upon the event, and as long as such expenditures are made in accordance with the City's annual budget. Attorney General's Opinion Nos. 98-14; 94-630A.
We trust the foregoing to be helpful. Should you or the City of Ville Platte need additional assistance with other areas of the law in the future, please do not hesitate to contact this office.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI/JMZB/dam
DATE RELEASED: January 28, 2003